Citation Nr: 0004579	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chest disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 1969 
and from January 1970 to June 1973.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  

In February 1997, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  

In January 2000, the veteran appeared before the undersigned 
Member of the Board and gave testimony in support of his 
claim.  


FINDINGS OF FACT

1.  In October 1984, the RO confirmed and continued its 
denial of entitlement to service connection for a back 
disability; that decision is final.  

2. Evidence associated with the record since the October 1984 
RO decision, when considered alone or in conjunction with all 
of the evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

3.  The veteran's claim of entitlement to service connection 
for a back disability is plausible.  

4.  In a February 1977 decision, the Board denied entitlement 
to service connection for a chest disability; that decision 
is final.  

5.  Evidence associated with the record since the February 
1977 Board decision, when considered alone or in conjunction 
with all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  



CONCLUSIONS OF LAW

1.  Evidence received since the October 1984 final RO 
decision is new and material and the veteran's claim for 
service connection for a back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1999).

2.  The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107 (West 1991).  
3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a chest 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Back Disability

Under the law, in the context of the issue on appeal, service 
connection may be granted for any disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§  1110, 1131 (1999).  Arthritis, if manifested to 
a compensable degree within the first post service year, may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  
Title 38, Code of Federal Regulations, Section 5108, however, 
provides that, "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision"). Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Where there is a prior unappealed rating decision, the claim 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered, unless new and 
material evidence is presented. 38 U.S.C.A. § 7105(c).  When 
a veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
The first step is to determine whether new and material 
evidence has been received under 38 C.F.R. § 3.156(a).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the veteran's claim, the VA 
must determine whether the claim is well grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  Elkins v. West, 12 Vet. 
App. 209, 218 (1999).

In an October 1984 rating decision, the RO confirmed and 
continued its denial of service connection for a back 
disability.  The veteran disagreed with the decision and a 
Statement of the Case was issued in January 1985. The veteran 
did not perfect his appeal, and the October 1984 decision 
became final.  38 U.S.C.A. § 7105(c).  As such, the evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the October 1984 rating 
decision.

The additional evidence includes a September 1992 VA 
consultation report which reflects a current diagnosis for 
the veteran's back complaints ( degenerative joint disease, 
herninated disk and sciatica) and also associates the back 
disability with an old injury which occurred when the veteran 
was in Vietnam.  The Board finds that diagnosis and this 
opinion are new to the record, and, in view of the totality 
of the competent evidence of record pointing to a possible 
nexus between a back disability and service, the Board 
further finds that this evidence, bears directly and 
substantially on the question of whether or not any current 
back disability is related to service.  Accordingly, the 
veteran's claim for service connection for a back disability 
is reopened.

Having reopened the veteran's claim the Board observes that 
the next step following the reopening of the veteran's claim 
is consideration of the claim on a de novo basis. In Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that once a 
claim for service connection has been reopened upon the 
presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Only after a determination that the claim is well grounded 
may the VA proceed to evaluate the merits of the claim, 
provided that the VA's duty to assist the veteran with the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) has been fulfilled. See Winters v. West, 12 Vet. 
App. 203, 206-7 (1999); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994). Having reviewed the evidence of record, 
which shows inservice complaints, the above noted current 
diagnosis and a nexus opinion, the Board finds that the 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).

A Chest Disability

In a February 1977 Board decision, service connection for a 
chest disability was denied.  The Board found that there was 
no current disability identified.  This was based on service 
medical records, private medical records and VA medical 
records.  It was shown that while the veteran had complaints 
of chest pain in service, diagnostic tests were normal and at 
separation, and thereafter, there were no objective findings 
showing disability to account for the veteran's chest pain.  

As noted above, when a veteran seeks to reopen a final 
decision based on new and material evidence, a three-step 
analysis must be applied.  Elkins v. West, No. 97-1534 (U.S. 
Vet. App. February 17, 1999); Winters v. West, No. 97-2180 
(U.S. Vet. App. February 17, 1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a). Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a). In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995). Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

Evidence added to the record since the February 1977 Board 
decision includes private, and VA treatment records beginning 
in the 1970's and continuing into the 1990's.  While the 
veteran has continuing complaints of chest pain, none of the 
records associated with the claims file and reflecting 
treatment for complaints of chest pain, document any 
objective findings.  Various cardiac disorders have been 
ruled out via diagnostic studies (i.e. stress tests, EKG's 
radiographic studies, etc.), and diagnoses of chest pain, 
rule out chest pain, atypical chest pain, and angina pectoris 
have been given.   

Having carefully considered the evidence, the Board finds 
that the veteran has not submitted any new and material 
evidence since the prior Board decision.  In reaching this 
determination, the Board notes that many of the private and 
VA medical records are duplicative of those previously 
submitted and discussed.  Those documents that are not 
duplicative are cumulative of the evidence previously 
considered by the Board in that they provide that the veteran 
complained of chest pain in service and that he currently has 
complaints of chest pain.  However, the Board 1977 found that 
while the veteran had complaints of chest pain, there was no 
showing of a diagnosed disability.  The many records that 
have been associated with the claims file since the February 
1977 Board decision show treatment for complaints of chest 
pain; however there are no records that tend to show that the 
veteran has a current disability related to service.  

In addition, the lay statements and the veteran's testimony 
are duplicative of evidence considered by the Board in 1977.  
This evidence merely reiterates that the veteran has chest 
pain that was believed to have manifested in service.  Lay 
persons such as the veteran are not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In conclusion, the Board finds that new and material evidence 
has not been received regarding this issue, and the claim is 
not reopened.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement service connection for a back 
disability, the claim is reopened.

Evidence of a well-grounded claim for service connection for 
a back disability has been submitted, and to this extent, the 
appeal is granted.

New and material evidence not having been received, the claim 
of entitlement to service connection for chest pain is 
denied.  


REMAND

In view of the September 1992 statement, and the totality of 
the clinical record, the Board finds that a medical opinion 
addressing the etiology of the veteran's current back 
disability should be obtained after all available medical 
records have been obtained and associated with the claims 
file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:



1. The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since service for his back 
disability.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records, which have not already 
been obtained.

2.  The RO should schedule the veteran 
for an examinations by a board certified 
orthopedist, and a board certified 
neurologist, if available, to evaluate 
the veteran's low back disability.  All 
indicated studies, including complete X-
rays, should be performed.  The examiners 
are requested to completely review the 
claims folder prior to the examinations, 
and to clearly differentiate all 
manifestations referable solely to the 
veteran's low back disability.  The 
examiners should review the file and 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
current low back disability is was 
incurred in service.  A complete 
rationale for all opinions and 
conclusions expressed must be given.  

3.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  

4.  Then the RO should take any other 
necessary action, and adjudicate the 
issue on appeal on a de novo basis.  





After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

